Citation Nr: 1218794	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  06-32 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO located in Detroit, Michigan.

The issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD) with dyspnea as secondary to VA medications, service connection for diverticulitis as secondary to COPD and dyspnea, and for entitlement to an effective date prior to January 26, 2005 for the grant of service connection for coronary artery disease, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they referred to the AOJ for appropriate action.  See Statements, March 2011, May 2011; Brief, May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has hypertension that was caused or aggravated by his service-connected diabetes mellitus.  See Statements, March 2005, November 2005, and August 2006.  He asserts that the medical evidence of record reflects that he had symptoms of diabetes mellitus before he was diagnosed with hypertension.  See Statement, November 2005 (noting diabetic nephropathy as evidence of low-standing high blood sugar levels); Private Treatment Records, February 1993.  In the alternative, the Veteran asserts that his hypertension was caused by his service-connected coronary artery disease (CAD).  See Statement, October 2005; Brief, May 2012.  In addition, for the first time in his May 2012 brief, the Veteran asserts that his hypertension was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  Also, for the first time in his May 2012 brief, the Veteran has cited an article from the National Institutes of Health in asserting that there is a relationship between his service-connected diabetes mellitus and atherosclerosis, high cholesterol, and hypertension, citing.  See Brief, May 2012.  

The Veteran was provided with a VA examination relating to his claim in May 2009.  The examiner noted that the Veteran's hypertension was diagnosed shortly after his diabetes mellitus, and recorded diagnoses of "hypertension, related to diabetes mellitus with documented protenuria," and "coronary artery disease. . . at least as likely as not related to diabetes, hypertension, hyperlipidemia, and previous smoking history."  In June 2009, the RO requested a clarifying opinion, stating in the request that hypertension was diagnosed in 1997 prior to diagnosis and treatment for diabetes in 1998.  In this regard, the Board notes that private treatment records from Dr. R.B. dated from 1997 to 2001 reflect a diagnosis of diabetes in September 1998, and diagnosed diabetes and hypertension in October 1998, whereas a chronic problem list from that same office lists diabetes mellitus, 1998, and hypertension, 1997 (in that order).  In a July 2009 VA medical opinion, the same VA examiner opined that it was unlikely that the Veteran's hypertension was caused by his diabetes, and that there is no evidence that his hypertension was aggravated by his diabetes.  

The Board notes that neither the May 2009 VA examination report nor the July 2009 VA medical opinion addressed the Veteran's contention that he had symptoms of diabetes long before it was diagnosed, citing a February 1993 private treatment record noting elevated blood sugar.  The Board acknowledges that the examiner was obviously not able to address the Veteran's newly advanced contentions in his brief that hypertension was caused or aggravated by his PTSD, and the relationship, if any, between his diabetes mellitus and atherosclerosis, high cholesterol, and hypertension, and the cited article.  In light of the above, and the fact that the VA examiner offered conflicting opinions, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to his claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that a November 2008 Form 21-4142 reflects that the Veteran identified private treatment records from the Grundberger Diabetes Institute dated from September 2006 to October 2008 as relating to his claim.  In that regard, the Board acknowledges an October 2008 statement, apparently from Dr. G.G., as well as a few September 2005 treatment records.  The Board also notes that a January 2006 letter written by Dr. Z.H. reflects that he noted that Dr. G.G. was the Veteran's primary caregiver for his diabetes mellitus.  There is no record, however, of the RO ever having requested copies of these private treatment records identified by the Veteran.  Based thereon, the Board finds that a remand is also necessary so that any outstanding, relevant private treatment records from Dr. G.G. at the Grundberger facility dated from September 2006 to October 2008 and associate them with the claims file (and, to that end, obtain an updated Form 21-4142).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The Board also notes that it appears that there may be some VA treatment records dated between December 2008 and February 2009 from the VA Medical Center (VAMC) in West Palm Beach, Florida, and dated from June 2005 to April 2008 from the Ann Arbor, Michigan, VAMC that may be missing from the claims file.  Therefore, any such outstanding records should also be associated with the claims file.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding private treatment records from Dr. G.G. at the Grundberger Diabetes Institute dated from September 2006 to October 2008 and associate them with the claims file.  To that end, provide the Veteran with an updated Form 21-4142 for his signature.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain copies of any outstanding VA treatment records dated from December 2008 to February 2009 from the VA Medical Center located in West Palm Beach, Florida, and dated from June 2005 to April 2008 from the VA Medical Center located in Ann Arbor, Michigan.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3.  After the above development has been completed, schedule the Veteran for a new VA examination with an appropriate physician to determine the current nature and the etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should:

(a)  Address the significance, if any, of the February 1993 private treatment record noting elevated blood sugar and the NIH article cited by the Veteran in his May 2012 brief on the Veteran's claim;

(b)  Indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any hypertension condition:

(1)  had its onset in service, or is otherwise related to service; 

(2)  was caused or aggravated by his service-connected diabetes mellitus service;

(3) was caused or aggravated by his service-connected coronary artery disease; or 

(4) was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  

The examiner should be advised that aggravation is defined as an increase in severity beyond the natural progression of a disorder, as distinguished from temporary or intermittent flare-ups that do not result in a worsening of the underlying disorder.

If the Veteran's hypertension is found to have been aggravated by his diabetes, coronary artery disease, or PTSD, please ask the examiner to provide, to the extent possible, a baseline level of severity.

(c)  If the Veteran's hypertension is not found to be directly related to service or to be caused or aggravated by his diabetes mellitus, coronary artery disease, or PTSD, explain the rationale for such opinion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


